Citation Nr: 0717691	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  04-43 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
disorder, currently rated 10 percent disabling. 

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from April 1968 to 
November 1969.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska, in pertinent part denying an increased 
evaluation for a low back disorder from the 10 percent 
assigned, and denying TDIU.  

The issue of entitlement to an increased evaluation for a low 
back disorder, rated 10 percent disabling, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if any further 
action is required on his part.



FINDING OF FACT

The veteran is substantially gainfully employed.  



CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103- 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.340, 
4.1, 4.16 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

VA has fulfilled the above requirements in this case for the 
veteran's TDIU claim.  By a VCAA letter in September 2003, 
the veteran was informed of the notice and duty-to-assist 
provisions of the VCAA, and was informed of the information 
and evidence necessary to substantiate his claim for TDIU.  
This letter informed of the bases of review and the 
requirements to sustain the claim.  The basis of denial of 
the claim, by the RO in the December 2003 rating action and 
the October 2004 statement of the case, as well as by the 
Board now, are determinations - based on statements made by 
the veteran, as well as based on the veteran's failure to 
provide requested information and evidence concerning current 
employment and earnings - that he is substantially gainfully 
employed and hence preclusively not entitled to TDIU.  
38 C.F.R. §§ 3.340, 4.16(a); Faust v. West, 13 Vet. App. 342 
(2000).  The VCAA letter duly informed the veteran that to 
sustain a claim for TDIU, VA required evidence of inability 
to secure or follow a substantially gainful occupation due to 
service-connected disabilities.  Also by this VCAA letter, 
the veteran was requested to submit evidence in his 
possession.  He was also told that it was ultimately his 
responsibility to see that pertinent evidence not in Federal 
possession is obtained.  

The VCAA letter sent to the veteran requested that he inform 
the RO of any VA and private medical sources of evidence 
pertinent to his claim, and that he provide the necessary 
authorization to obtain those records.  It also requested 
evidence and information about symptoms and treatment, and 
any additional evidence that may inform of the level of 
disability due to his service-connected disabilities.  
However, as noted, because the denial of the veteran's claim 
is based on a finding that the veteran's substantially 
gainful employment precludes entitlement to TDIU, any 
consideration of adequacy of the medical evidentiary 
development became effectively moot.  This mootness extends 
to consideration of the appropriate disability rating to be 
assigned for the veteran's service-connected low back 
disorder, also on appeal and the subject of remand, below.  
While ordinarily a claim for an increased rating would be 
inextricably intertwined with a claim for TDIU (see Harris v. 
Derwinski, 1 Vet. App. 180 (1991)), this is not the case 
where, as here, the TDIU claim is denied based on 
substantially gainful employment.  

Regarding the RO's requests for employment information and 
evidence to which the veteran failed to reply, the Board 
notes in this regard that "the duty to assist is not always 
a one-way street.  If a veteran (appellant) wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991); see also Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  Furthermore, while the VA does have a duty to assist 
the veteran in the development of a claim, that duty is not 
limitless.  Hyson v. Brown, 5 Vet. App. 262 (1993).  Here, 
any VA development assistance duty under the VCAA to seek to 
obtain indicated pertinent information and records has been 
fulfilled.  

The veteran has not voiced an intent to provide requested 
information or evidence, and has not provided reasons for 
failing to so.  In the absence of the veteran's cooperation 
in the development of his claim, there is no reasonable 
possibility that additional evidentiary requests would 
further his claim.  38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. 
§ 3.159.  

Following the December 2003 rating action, an October 2004 
statement of the case informed the veteran of evidence 
obtained in furtherance of his TDIU claim.  This re-
adjudication meets the requirements for adequate VCAA notice.  
Mayfield v. Nicholson, supra. 

Accordingly, VA has satisfied its duty to assist the veteran 
in apprising him as to the evidence needed, and in obtaining 
evidence pertinent to his claim under the VCAA.  Therefore, 
no useful purpose would be served in remanding this matter 
for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, supra, requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board finds 
no prejudice to the veteran in proceeding with the present 
decision.  Since the claim for TDIU here adjudicated is 
denied, any issue as to effective date is moot.

II.  Entitlement to TDIU

A TDIU rating may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  For the 
above purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability:  (1) Disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular- renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war.  
Advancing age, any impairment caused by conditions that are 
not service connected, and prior unemployability status must 
be disregarded when determining whether a veteran currently 
is unemployable.  Id.

The Court has indicated that, in essence, the unemployability 
question, that is, the veteran's ability or inability to 
engage in substantial gainful activity, has to be looked at 
in a practical manner, and that the thrust is whether a 
particular job is realistically within the capabilities, both 
physical and mental, of the appellant.  See Moore v. 
Derwinski, 1 Vet. App. 83 (1991).  Marginal employment shall 
not be considered substantially gainful employment, and 
generally shall be deemed to exist when a veteran's earned 
income does not exceed the amount established by the U.S. 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts-found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment or the 
reason for termination.  38 C.F.R. § 4.16(a).

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined 
"substantially gainful employment" as an occupation that 
provides an annual income that exceeds the poverty threshold 
for one person, irrespective of the number of hours or days 
that the veteran actually works and without regard to the 
veteran's earned annual income...."  Other factors to be 
considered in determining whether a veteran is unemployable 
are his level of education, his employment history, and his 
vocational attainment.  See Hyder v. Derwinski, 1 Vet. App. 
221, 223 (1992).

A review of the record shows that the veteran's service-
connected disabilities include post-traumatic stress disorder 
(PTSD), evaluated as 70 percent disabling; a right knee 
disorder, rated 30 percent disabling; lumbar degenerative 
disc disease, rated 10 percent disabling; and scar residuals 
of left shoulder, right elbow, and left wrist, rated zero 
percent disabling.  These result in a combined disability 
rating of  80 percent pursuant to 38 C.F.R. § 4.25.  This 
meets the percentage requirements of 38 C.F.R. § 4.16(a) for 
consideration of a TDIU rating on a schedular basis.

The issue is whether the veteran's service-connected 
disabilities preclude him from engaging in substantially 
gainful employment (i.e. work which is more than marginal, 
that permits the individual to earn a "living wage").  
Moore v. Derwinski, 1 Vet. App. 356 (1991).  The record must 
reflect that circumstances, apart from non-service-connected 
conditions, place him in a different position than other 
veterans having an 80 percent combined compensation rating.

Here, the veteran reported in his June 2003 application for 
TDIU that he was self-employed in commercial fishing; that he 
had engaged in this employment from 1998 through 2003; that 
he had worked 72 hours per week; and, that his highest gross 
income per month was $10,000.  He reported, however, that his 
back and knee disabilities precluded his working, and that he 
became too disabled to work in June 2002.  He reported that 
he had lost 96 hours per month due to illness.  

In a September 2003, VCAA letter the veteran was specifically 
asked if he was still employed, and, if so, the amount of 
time he worked, and the amount of time lost in the prior 12 
months due to service-connected disabilities.  He was also 
asked to provide a copy of his 2002 federal income tax 
return, showing his gross and net income for that year.  

In his September 2004 notice of disagreement, the veteran 
clarified that he worked "very seasona[lly]," and that he 
worked by himself due to his PTSD.  However, the veteran 
failed to inform VA of the amount that he earned in this 
seasonal work, the amount that he worked, and the amount of 
time lost due to service-connected disabilities in the past 
year.  He also failed to submit the requested copy of his 
federal income tax return.  Thus, the veteran failed to reply 
responsively to the September 2003 VCAA request, or to 
provide the information required to determine whether his 
service-connected disabilities precluded substantially 
gainful employment.  Also because of this failure to reply, 
VA finds no independent evidence to discount the conclusion 
that the veteran is substantially gainfully employed by 
virtue of income earned in commercial fishing, and is thus 
precluded from TDIU.  

The veteran also failed to respond to the September 2003 VA 
request for information about recent treatment for service-
connected disabilities.  Aside from two submitted treatment 
records - both dated in July 2004 and documenting an acute 
episode of disabling back pain - the veteran has neither 
submitted nor reported the existence of recent records of 
treatment for his service-connected disabilities.  

Absent requested information required to support the claim 
for TDIU, the claim must be denied, because the Board must 
conclude that the answers to the questions which the veteran 
has failed to cooperate in answering are unfavorable, based 
on the evidence of record, in the absence of evidence to the 
contrary.  The veteran's failure to cooperate in answering 
necessary questions to resolve the TDIU issue is analogous to 
a failure to appear for a VA examination to evaluate a 
service-connected disorder.  See 38 C.F.R. § 3.655; Connolly 
v. Derwinski, 1 Vet. App. 566, 569 (1991) (noting that that 
failure to cooperate by attending a requested VA examination 
may result in an adverse determination).

The evidence of record does not establish that the veteran 
cannot engage in substantially gainful employment, and does 
not establish that he is not substantially gainfully 
employed.  Submitted statements suggest that the veteran does 
earn sufficient income self-employed in commercial fishing to 
qualify as having substantially gainful employment.  See 
Faust, supra.  There is no persuasive evidence of record 
demonstrating or suggesting that the veteran in unemployable 
as a result of his service-connected disabilities.  Moreover, 
in light of the veteran's failure to cooperate in evidentiary 
development regarding his apparent substantially gainful 
employment, a basis for finding a circumstance of 
unemployability due to service-connected disabilities is not 
shown.  38 C.F.R. § 4.16(a).  The preponderance of the 
evidence is thus against the claim, and the benefit of the 
doubt doctrine therefore does not apply; the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to TDIU is not warranted.  To this extent, the 
appeal is denied. 


REMAND

The veteran contends that his low back disorder is more 
severe than is reflected in the 10 percent rating currently 
assigned.  The RO sought current VA treatment records, but 
received a clinical data report in October 2004 reflecting 
that there was no record of VA treatment for the prior four 
years.  A January 2003 record from Bartlett Regional Hospital 
showed treatment for a laceration of the left hand, but did 
not note any impairment of the low back.  

A July 2004 private record reflects that a private physician 
had to make a house call to the veteran's boat to treat an 
acute episode of low back pain.  A private emergency room 
record from the following day in July 2004 was for a 
complaint of back pain of one week duration.  The July 2004 
emergency room record noted that the veteran took no 
medications.  Otherwise, there are no other records of 
treatment for a low back disorder from recent years.  

Thus, there is no clinical evidence of a current, chronically 
symptomatic low back disorder.  A VA examination was 
scheduled for the veteran in November 2003, but he failed to 
appear for that examination.  However, there is no 
documentation within the claims folder of a notice letter 
sent to the veteran to inform him of that pending 
examination.  Hence, the Board has no way of knowing whether 
an examination notice letter was appropriately and timely 
sent to the veteran at his last known address of record.  A 
further attempt to afford the veteran a VA examination should 
accordingly be made, with an appropriate notice letter of the 
pending examination documented in the claims folder.  

The veteran is hereby advised of the importance of reporting 
for any scheduled examination, and of the consequences of 
failing to so report.  Specifically, because the veteran's 
low back claim is for an increased rating, if he fails to 
appear for the examination without good cause shown, his 
claim will be denied.  See 38 C.F.R. § 3.655.

The RO should also ensure that proper notice has been issued 
to the veteran under the Veterans Claims Assistance Act of 
2000 (VCAA).  Such notice should include any information and 
evidence needed to substantiate and complete a claim, and 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VA is also instructed to provide 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  VA should inform the veteran that an effective 
date for the award of benefits will be assigned if an 
increase is awarded, and also include an explanation as to 
the type of evidence that is needed to establish a disability 
rating and an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 486 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure compliance with 
all notice and assistance requirements 
set forth in the VCAA and its 
implementing regulations, to include 
advising the veteran of the evidence 
necessary to substantiate his claim, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The 
veteran should also be advised to submit 
all pertinent evidence in his possession.  
The notice should include an explanation 
as to the information or evidence needed 
to establish an effective, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Request that the veteran provide 
information about all instances of 
medical treatment (source, location, and 
dates of treatment) which he has received 
from July 2002 to the present, for his 
low back disorder.  After securing the 
necessary authorization, the RO should 
request all such records, and all 
attempts in this regard should be 
annotated for the file along with the 
results of the search for evidence.

3.  Thereafter, the veteran should be 
afforded VA orthopedic and neurological 
examinations to ascertain the nature and 
extent of his low back disorder, to 
include all degenerative disc disease and 
degenerative joint disease or other low 
back disability.  An appropriate and 
timely letter notifying the veteran of 
the pending examinations, must be sent to 
his most recent address of record, and a 
copy of this letter must be placed in the 
claims folder.  The letter should inform 
the veteran that if he fails to appear 
for the examinations, his claim will be 
denied, pursuant to 38 C.F.R. § 3.655.  
The claims folder must be made available 
to the examiners for review in 
association with the examinations.  All 
clinical and special test findings should 
be clearly reported, and pertinent 
orthopedic and neurological findings 
should be reported to allow for 
application of both old and new rating 
criteria for disability of the spine.  

a.  The examiners should address the 
nature and extent of disability due to 
the veteran's service-connected disorder 
and radiculopathy affecting the right and 
left lower extremities, as contrasted 
with conditions or symptoms due to any 
other causes.  In so doing, they should 
review the claims folder including any 
records of current or past treatment or 
examination which may illuminate the 
situation.

b.  The orthopedic examiner must address 
ranges of painless motion of the 
thoracolumbar spine as well as the spine 
as a whole.  Any pain with motion or pain 
with other functional use should be 
noted.  Regarding limitation of motion 
found, the orthopedic examiner should 
comment on the presence or absence of 
associated pain, weakened movement, 
excess fatigability, incoordination, 
muscle atrophy, and the functional loss 
resulting from any such manifestations.  
The examiner should attempt to provide a 
range of useful motion of the 
thoracolumbar spine, as well as the spine 
as a whole, in both flexion and 
extension, with consideration of these 
impacting factors of pain, weakened 
movement, excess fatigability, and 
incoordination.  The examiner should 
report any specific information as to the 
frequency and duration of incapacitating 
episodes in the past 12 months.

c.  The neurological examiner should 
address, for each lower extremity, the 
extent of impairment of functioning 
attributable to the veteran's 
radiculopathy (if present), as 
differentiated (to the extent possible) 
from any unrelated lower extremity 
impairments and systemic impairments 
(again, if present), to include any 
unrelated neurodegenerative diseases or 
other disabilities.

d.  A complete rationale, supported by 
medical evidence, should be provided for 
all opinions expressed.  If some 
questions cannot be answered without 
resorting to pure speculation, this 
should be stated.

4.  Thereafter, and following any 
development indicated by obtained 
records, the RO should readjudicate the 
remanded claim de novo.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
M.W. Kreindler
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


